             Case 19-30495 Document 54 Filed in TXSB on 02/06/19 Page 1 of 16




                            UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS                                                 ENTERED
                                    HOUSTON DIVISION                                                          02/06/2019

    In re:                                                              Chapter 11

    BURKHALTER RIGGING, INC., et al.,1                                  Case No. 19-30495 (MI)

                                    Debtors.                            (Jointly Administered)
                                                                        Related to Docket No. [ 42 ]


                                   Emergency Cash Collateral Order

                   Upon the oral motion (the “Motion”), of the above-captioned debtors and debtors

in possession (collectively, the “Debtors”) in the above-captioned chapter 11 cases (collectively,

the “Chapter 11 Cases”), for entry of an emergency cash collateral order (this “Order”), pursuant

to sections 105, 361, 363(c), and 507 of title 11 of the United States Code, 11 U.S.C. §§ 101–1532

(the “Bankruptcy Code”), Rules 2002, 4001, 9013 and 9014 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”) and Rules 2002-1, 4001-1, and 9013-1 of the Bankruptcy

Local Rules for the Southern District of Texas (the “Local Rules”), authorizing the Debtors to

utilize cash collateral of Metropolitan Partners Group Administration LLC, as administrative agent

and collateral agent (in such capacities, the “Agent”) and the Debtors’ prepetition lenders (the “

Lenders” and, together with the Agent, the “Prepetition Secured Parties”) on the terms and

conditions set forth in this Order on an as needed basis.

             This Court having found that due and proper notice of the Motion and Hearing was

provided by the Debtors under the circumstances in accordance with Bankruptcy Rules 2002, 4001

and 9014 and Local Rules 2002-1, 4001-1, and 9013-1, and having held the Hearing on February


1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Burkhalter Rigging, Inc. (8314); Burkhalter Specialized Transport, LLC (1511); Burkhalter
Transport, Inc. (2096). The address for all of the Debtors is 16525 FM 521 Rosharon, TX 77583.
                  Case 19-30495 Document 54 Filed in TXSB on 02/06/19 Page 2 of 16



        6, 2019 after considering all the pleadings, motions, and other papers filed with this Court and the

        evidence proffered or adduced on the record at the Hearing; and this Court having overruled all

        unresolved objections to the interim relief requested in the Motion; and it appearing to the Court

        that granting the interim relief requested in the Motion is necessary to avoid immediate and

        irreparable harm to the Debtors and their estates, and is otherwise fair and reasonable and in the

        best interests of the Debtors, their creditors, and their estates, represents a sound exercise of the

        Debtors’ business judgment and is necessary for the continued operation of the Debtors’

        businesses; and upon the record of these Chapter 11 Cases and after due deliberation and

        consideration and for good and sufficient cause appearing therefor:

                        THE COURT HEREBY FINDS AND CONCLUDES AS FOLLOWS:

                        A.     Jurisdiction and Venue. This Court has jurisdiction over these proceedings

        pursuant to 28 U.S.C. § 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b), and the

        Debtors and the Prepetition Secured Parties consent to the entry of a final order by the Court in

        connection with the Motion to the extent that it is later determined that the Court, absent consent

        of the parties, cannot enter final orders or judgments in connection with the Motion consistent with

        Article III of the United States Constitution. Venue is proper before this Court pursuant to 28

        U.S.C. §§ 1408 and 1409. The statutory and legal predicates for the relief sought herein are

        sections 105, 361, 363 and 507 of the Bankruptcy Code and Bankruptcy Rules 2002, 4001, 9013

        and 9014.

                        B. Debtors’ Stipulations. In requesting the use of cash collateral, and in exchange

        for and as a material inducement to the Lenders to agree thereto, the Debtors hereby admit,

        acknowledge, agree and stipulate that:



        NY 76616187v5
        57251/0001-15168033v1
         NY 77520212
4823-6545-4983.1
                  Case 19-30495 Document 54 Filed in TXSB on 02/06/19 Page 3 of 16



                                   (i)     Prepetition Senior Loan Agreement. Pursuant to
                          (a) that certain Loan and Security Agreement, dated as of January
                          8, 2018 (as amended, supplemented, amended and restated or
                          otherwise modified from time to time in accordance with the terms
                          thereof, the “Prepetition Credit Agreement”), by and among
                          Rigging, Transport and Specialized Transport, as borrowers
                          thereunder, the Agent, and the Lenders, and (b) the other Loan
                          Documents (each as defined in the Prepetition Credit Agreement
                          and, together with the Prepetition Credit Agreement, the
                          “Prepetition Senior Loan Documents”), the Prepetition Senior
                          Lenders provided a $20.0 million secured loan to and for the
                          benefit of the Debtors. Pursuant to the Prepetition Senior Loan
                          Documents, the Debtors granted a security interest in all
                          “Collateral” under and as defined in the Prepetition Senior Loan
                          Documents;

                                  (ii)   Prepetition Collateral. To secure the Prepetition
                          Secured Obligations,2 the Debtors granted to the Prepetition
                          Senior Loan Agent, for its benefit and the benefit of the Prepetition
                          Senior Lenders, a security interest in and lien upon (the
                          “Prepetition Liens”) all “Collateral” under and as defined in the
                          Prepetition Senior Loan Documents (the “Prepetition Collateral”);

                                  (iii) All of the Debtors’ cash, including any cash in
                          deposit accounts of the Debtors and all other property constituting
                          “Cash Collateral” (as defined in section 363(a) of the Bankruptcy
                          Code), wherever located, constitutes cash collateral of the
                          Prepetition Secured Parties; and

                                  (iv)   The Debtors parties to the Prepetition Senior Loan
                          Documents are in default of their debts and obligations under the
                          Prepetition Senior Loan Documents.




        2
             For purposes of this Order, “Prepetition Secured Obligations” means all amounts incurred or accrued but unpaid
        prior to the Petition Date in accordance with the Prepetition Senior Loan Documents, including, without limitation,
        principal, accrued and unpaid interest (including at the default rate), premiums, any reimbursement obligations
        (contingent or otherwise), any fees, costs, charges, expenses and disbursements (including, without limitation,
        attorneys’ fees, financial advisors’ fees, related expenses and disbursements), indemnification obligations, any other
        charges, amounts and costs of whatever nature owing, whether or not contingent, whenever arising, accrued, accruing,
        due, owing or chargeable in respect thereof, in each case, to the extent provided in the Prepetition Senior Loan
        Documents.



        NY 76616187v5
        57251/0001-15168033v1
         NY 77520212
4823-6545-4983.1
                  Case 19-30495 Document 54 Filed in TXSB on 02/06/19 Page 4 of 16



                        C.     Need for Use of Cash Collateral. Based on the pleadings and proceedings

        of record in the Chapter 11 Cases, the Debtors do not have sufficient available sources of working

        capital and financing to carry on the operation of their businesses without the use of Cash

        Collateral. The Debtors’ ability to maintain business relationships with vendors, suppliers and

        customers, pay their employees, satisfy working capital and operational needs and otherwise

        finance their operations is essential to the Debtors’ continued viability. In addition, based on the

        record presented at the hearing in respect of the Motion (the “Hearing”): (i) the Debtors’ need for

        use of Cash Collateral is critical and the entry of this Order is necessary to avoid immediate and

        irreparable harm to the Debtors’ estates and the value of their assets; (ii) in the absence of the use

        of Cash Collateral, the continued operation of the Debtors’ businesses would not be possible and

        serious and irreparable harm to the Debtors and their estates would occur; and (iii) the preservation,

        maintenance and enhancement of the going-concern value of the Debtors are of the utmost

        significance and importance to a successful reorganization of the Debtors.

                        D.     Adequate Protection. The Prepetition Secured Parties are entitled to receive

        adequate protection as set forth in this Order pursuant to sections 361, and 363 of the Bankruptcy

        Code, as set forth below, to the extent of diminution in the value of their respective interests in the

        Prepetition Collateral (including Cash Collateral) in the aggregate (collectively, and solely to the

        extent of any such diminution in value, the “Diminution in Value”).

                        E.     Notice. Requisite notice of the Motion and the relief requested thereby and

        this Order has been provided in accordance with Bankruptcy Rule 4001, and no other notice need

        be provided for entry of this Order.




        NY 76616187v5
        57251/0001-15168033v1
         NY 77520212
4823-6545-4983.1
                  Case 19-30495 Document 54 Filed in TXSB on 02/06/19 Page 5 of 16



                         F.     Immediate Entry. The Debtors have requested immediate entry of this

        Order pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2). Absent entry of this Order, the

        Debtors’ businesses, properties and estates will be immediately and irreparably harmed. This

        Court concludes that entry of this Order is in the best interests of the Debtors’ respective estates

        and creditors.

                         Based on the foregoing, and on the record made before this Court at the Hearing,

        and good and sufficient cause appearing therefor,

                         IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

                         1.   Approval of Order. The use of cash collateral is hereby approved, subject to

        the budgetary and other restrictions contained in this Order. Any objections to the relief requested

        in the Motion that have not previously been withdrawn, waived or settled, and all reservations of

        rights included therein, are hereby denied and overruled.

                         2.   Use of Cash Collateral. In accordance with the Approved Budget, the Debtors

        are authorized to use Cash Collateral until March 1, 2019. Subject to and subordinate to the

        payment of the Carve-Out, the Prepetition Liens shall continue to attach to the Cash Collateral.

        Any failure by the Debtors on or after the Petition Date to comply with the segregation

        requirements of section 363(c)(4) of the Bankruptcy Code in respect of any Cash Collateral shall

        not be used as a basis to challenge the Prepetition Secured Obligations, or the extent, validity,

        enforceability or perfected status of the Prepetition Liens. All rights granted to the Prepetition

        Secured Lenders survive the conversion or dismissal of one or more of these cases and shall be

        valid, binding and enforceable against the Debtors, their estates and any successors thereto,

        including, without limitation, any trustee appointed in any of the Chapter 11 Cases or any case



        NY 76616187v5
        57251/0001-15168033v1
         NY 77520212
4823-6545-4983.1
                  Case 19-30495 Document 54 Filed in TXSB on 02/06/19 Page 6 of 16



        under chapter 7 of the Bankruptcy Code upon the conversion of any of the Chapter 11 Cases

        (collectively, the “Successor Cases”), and their creditors and other parties-in-interest, in each case,

        in accordance with the terms of this Order.

                        3.    Adequate Protection. In consideration for the Debtors’ use of the Prepetition

        Collateral (including Cash Collateral), and to protect the Agent and Lenders against the

        Diminution in Value of their interests in the Prepetition Collateral, the Agent and Lenders shall

        receive, solely to the extent of any such Diminution in Value, the following adequate protection:

                        (a)    Prepetition Adequate Protection Liens.        Pursuant to sections 361 and

        363(e)) of the Bankruptcy Code, the Agent and Lenders, effective as of the entry of this Order,

        and subject and subordinate to the payment of the Carve-Out, are hereby granted continuing, valid,

        binding, enforceable and automatically perfected postpetition liens (the “Prepetition Adequate

        Protection Liens”) on all Prepetition Collateral. Except for with respect to the Permitted Prior

        Liens, the Prepetition Adequate Protection Liens shall not be made subject to or pari passu with

        any lien or security interest heretofore or hereinafter granted or created in any of the Chapter 11

        Cases or any Successor Cases and shall be valid and enforceable against the Debtors, their estates

        and any successors thereto, including, without limitation, any trustee appointed in any of the

        Chapter 11 Cases or any Successor Cases until such time as the Prepetition Secured Obligations

        are paid in full. The Prepetition Adequate Protection Liens shall not be subject to sections 549 or

        550 of the Bankruptcy Code. No lien or interest avoided and preserved for the benefit of the estates

        pursuant to section 551 of the Bankruptcy Code shall be pari passu with or senior to the Prepetition

        Adequate Protection Liens.




        NY 76616187v5
        57251/0001-15168033v1
         NY 77520212
4823-6545-4983.1
                  Case 19-30495 Document 54 Filed in TXSB on 02/06/19 Page 7 of 16



                        (b)    Prepetition Superpriority Claim.       Pursuant to section 507(b) of the

        Bankruptcy Code, the Agent and Lenders, effective as of the entry of this Order, are hereby further

        granted an allowed superpriority administrative expense claim (the “Prepetition Superpriority

        Claim”), which shall be junior to the Carve-Out, but shall be senior to and have priority over any

        other administrative expense claims, unsecured claims and all other claims against the Debtors or

        their estates in any of the Chapter 11 Cases or any Successor Cases, at any time existing or arising,

        of any kind or nature whatsoever, including, without limitation, administrative expenses or other

        claims of the kinds specified in or ordered pursuant to sections 105, 326, 328, 330, 331, 365,

        503(a), 503(b), 506(c) (subject to entry of the Final Order), 507(a), 507(b), 546(c), 546(d), 726,

        1113 and 1114 of the Bankruptcy Code, and any other provision of the Bankruptcy Code, whether

        or not such expenses or claims may become secured by a judgment lien or other non-consensual

        lien, levy, or attachment. The Prepetition Superpriority Claim shall, for purposes of section

        1129(a)(9)(A) of the Bankruptcy Code, be considered administrative expenses allowed under

        section 503(b) of the Bankruptcy Code, shall be against each Debtor on a joint and several basis,

        and shall be payable from and have recourse to all Prepetition Collateral. Except for the Carve-

        Out, the Prepetition Superpriority Claim shall not be made subject to or pari passu with any claim

        heretofore or hereinafter granted or created in any of the Chapter 11 Cases or any Successor Cases

        and shall be valid and enforceable against the Debtors, their estates and any successors thereto,

        including, without limitation, any trustee appointed in any of the Chapter 11 Cases or any

        Successor Cases until such time as the Prepetition Secured Obligations owed under the Prepetition

        Documents are paid in full.

                        4.    Adequate Protection Reservation; Section 507(b) Reservation. The receipt



        NY 76616187v5
        57251/0001-15168033v1
         NY 77520212
4823-6545-4983.1
                  Case 19-30495 Document 54 Filed in TXSB on 02/06/19 Page 8 of 16



        by the Prepetition Secured Parties of the adequate protection provided pursuant to this Order is

        without prejudice to, and does not constitute a waiver of, expressly or implicitly, the rights of the

        Prepetition Secured Parties to seek additional forms of adequate protection at any time. Nothing

        contained herein shall impair or modify the application of section 507(b) of the Bankruptcy Code

        in connection with any request for additional adequate protection by any party.

                        5.   Approved Budget and Variance Reporting. The Debtors have prepared and

        delivered to the Agent and Lenders, and the Agent and Lenders have approved, a budget, a copy

        of which is filed as ECF No. 43, as orally modified at the hearing solely with respect to the

        $220,000 line item, (the “Approved Budget”), which reflects the Debtors’ anticipated cash receipts

        and all anticipated necessary and required disbursements for each calendar week during the period

        from the Petition Date through and including March 1, 2019. Not later than 4:00 p.m. Central time

        on the Wednesday of each calendar week commencing with the Wednesday following the second

        full week after the Petition Date (each such Wednesday, a “Variance Report Date”), the Debtors

        shall deliver to the Agent and Lenders a line-by-line variance report (each, a “Variance Report”)

        setting forth, in reasonable detail, any differences between actual receipts and disbursements for

        each such line item for the prior trailing one-week period versus projected receipts and

        disbursements set forth in the Approved Budget for each such line item for such trailing one-week

        period (such difference with respect each line item, a “Line-Item Variance”) and on a cumulative

        basis for the period from the Petition Date to the report date, together with a statement certifying

        compliance with the Budget Covenants (defined below) (with supporting back-up in reasonable

        detail) and certifying that no disbursements inconsistent with the Budget Covenants have been

        made. The Variance Report shall also provide a reasonably detailed explanation for any variance.



        NY 76616187v5
        57251/0001-15168033v1
         NY 77520212
4823-6545-4983.1
                  Case 19-30495 Document 54 Filed in TXSB on 02/06/19 Page 9 of 16



        Notwithstanding the Approved Budget, without the express written consent of the Lenders, the

        Borrowers shall not permit any Line-Item Variance (including, for the avoidance of doubt with

        respect to receipts or disbursements) that is unfavorable to the Lenders, in the sole discretion of

        the Lenders, to exceed ten (10%) (such permitted variance, the “Permitted Variance” and such

        limitation, the “Budget Covenant”). Any statutory committee will be provided a copy of any

        variance reports.

                        6.   Limitation on Use of Cash Collateral. Notwithstanding anything herein to the

        contrary, no portion of the Prepetition Collateral shall include, apply to, or be available for any

        fees, costs or expenses incurred by any party, including the Debtors or any Committee, in

        connection with any of the following: (i) the investigation (including by way of examinations or

        discovery proceedings), initiation, assertion, joining, commencement, support or prosecution of

        any claims, counter-claims, causes of action, adversary proceedings, applications, motions,

        objections, defenses, or other contested matters against any of the Prepetition Secured Parties, and

        each of their respective successors, assigns, affiliates, parents, subsidiaries, partners, controlling

        persons, representatives, agents, attorneys, advisors, financial advisors, consultants, professionals,

        officers, directors, members, managers, shareholders, and employees, past, present and future, and

        their respective heirs, predecessors, successors and assigns, in each case in their respective

        capacities as such and with respect to any transaction, occurrence, omission, action or other matter

        related to any Debtor (including formal discovery proceedings in anticipation thereof) (each, a

        “Loan Party Claim”), including, without limitation, (a) investigating or challenging the amount,

        validity, extent, perfection, priority, or enforceability of, or asserting any defense, counterclaim,

        or offset to the Prepetition Secured Obligations or the Prepetition Liens, (b) investigating or



        NY 76616187v5
        57251/0001-15168033v1
         NY 77520212
4823-6545-4983.1
                 Case 19-30495 Document 54 Filed in TXSB on 02/06/19 Page 10 of 16



        asserting any claims or causes of action arising under chapter 5 of the Bankruptcy Code against

        the Prepetition Secured Parties, (c) investigating or asserting any so-called “lender liability” claims

        and causes of action against the Prepetition Secured Parties; and (d) investigating or asserting any

        action seeking to invalidate, set aside, avoid or subordinate, in whole or in part, the Prepetition

        Secured Obligations; (ii) the assertion of any claims or causes of action against the Prepetition

        Secured Parties, including, without limitation, claims or actions to hinder or delay the assertions,

        enforcement or realization on the liens securing the Prepetition Secured Obligations in accordance

        with this Order (including attempting to stay the exercise of any right or remedy described in this

        Order); (iii) seeking to modify any of the rights, remedies, priorities, privileges, protections and

        benefits granted to the Prepetition Secured Parties hereunder or under the Prepetition Senior Loan

        Documents, in each of the foregoing cases without such applicable parties’ prior written consent;

        (iv) the payment of any amount on account of any claims arising prior to the Petition Date unless

        such payments are approved by order of the Court; or (v) any purpose that is prohibited under the

        Bankruptcy Code; provided, however, that no more than $25,000 in the aggregate of the proceeds

        of the Cash Collateral may be used by any Committee to investigate any Loan Party Claim.

                        7.   Disposition of Collateral; Application of Proceeds. The Debtors shall not sell,

        transfer, lease, encumber or otherwise dispose of any portion of the Prepetition Collateral other

        than in the ordinary course of business and in accordance with the Approved Budget without an

        order of the Court or the prior written consent of the Agent.

                        8.   Automatic Effectiveness of Liens. The Adequate Protection Liens shall not

        be subject to a challenge and shall attach and become valid, perfected, binding, enforceable, non-

        avoidable and effective liens by operation of law as of the Petition Date without any further action



        NY 76616187v5
        57251/0001-15168033v1
         NY 77520212
4823-6545-4983.1
                 Case 19-30495 Document 54 Filed in TXSB on 02/06/19 Page 11 of 16



        by the Debtors, or any of the applicable Prepetition Secured Parties, respectively, and without the

        necessity of executing, filing or recording any financing statements, security agreements, vehicle

        lien applications, mortgages, filings with a governmental unit (including, without limitation, the

        U.S. Patent and Trademark Office or the Library of Congress), or other documents or the taking

        of any other actions (including, for the avoidance of doubt, entering into any deposit account

        control agreement or taking possession of any collateral) to validate or perfect (in accordance with

        applicable law) such liens, or to entitle the Prepetition Secured Parties the priorities granted herein.

        The Agent, in its sole discretion, may file a photocopy of this Order as a financing statement with

        any filing or recording office or with any registry of deeds or similar office in addition to, or in

        lieu of, such financing statements, notices of liens or similar statements.

                        9.     Rights and Remedies Upon Event of Default. Without further order from this

        Court, the Agent may declare a default and the Debtors will thereafter be immediately prohibited

        from further use of Cash Collateral; provided, the Debtors may seek a further order authorizing

        the use of cash collateral and the Agent and Lenders may seek further relief as a consequence of

        the Event of Default. It will be an Event of Default if (i) any of these Chapter 11 cases are

        dismissed or converted to a case under Chapter 7 of the Bankruptcy Code, or a trustee or examiner

        with expanded powers is appointed in any of the chapter 11 cases; (ii) the Debtors fail to comply

        with a budget covenant; (iii) this Order shall cease to be in full force and effect; (iv) this Court

        abstains from hearing the chapter 11 cases; or (v) the Debtors otherwise fail to comply with the

        terms of this Order.

                        10.    Binding Effect. The provisions of this Order shall inure to the benefit of the

        Debtors, the Prepetition Secured Parties and their respective successors and assigns, and shall be



        NY 76616187v5
        57251/0001-15168033v1
         NY 77520212
4823-6545-4983.1
                 Case 19-30495 Document 54 Filed in TXSB on 02/06/19 Page 12 of 16



        binding upon the Debtors, the Prepetition Secured Parties, and any and all other creditors of the

        Debtors or other parties in interest and their successors and assigns, including without limitation,

        any trustee hereafter appointed for the estate of any of the Debtors, whether in these Chapter 11

        Cases or in the event of the conversion of any of the Chapter 11 Cases to a liquidation under

        chapter 7 of the Bankruptcy Code. Such binding effect is an integral part of this Order. Further,

        upon entry of this Order, the Debtors’ stipulations contained in this Order shall be binding on the

        Debtors.

                        11.   Restrictions on Granting Postpetition Liens; Restrictions on Use of Cash

        Collateral. Other than the Prepetition Liens and Permitted Prior Liens, or as otherwise provided

        in this Order, no claim or lien having a priority superior or pari passu with those granted by this

        Order to the Prepetition Secured Parties shall be granted or permitted.

                        12.   Carve-Out.

                        (a)     As used in this Order, the term “Carve-Out” shall mean the following:

                               i.   all fees required to be paid, both prior to and after delivery of a Carve-

                                    Out Trigger Notice, by the Debtors to the Clerk of the Bankruptcy Court

                                    and all statutory fees payable to the U.S. Trustee under 28 U.S.C. §

                                    1930(a) plus interest at the statutory rate (collectively, the “Statutory

                                    Fees”);

                              ii.   all reasonable fees and expenses incurred by a trustee under section

                                    726(b) of the Bankruptcy Code in an aggregate amount not to exceed

                                    $25,000;




        NY 76616187v5
        57251/0001-15168033v1
         NY 77520212
4823-6545-4983.1
                 Case 19-30495 Document 54 Filed in TXSB on 02/06/19 Page 13 of 16



                          iii.   to the extent allowed by the Bankruptcy Court at any time, all accrued

                                 and unpaid fees and expenses incurred by professionals or professional

                                 firms retained by the Debtors, their estates, or the Committee pursuant

                                 to sections 327, 328, 363 or 1103 of the Bankruptcy Code (other than

                                 ordinary course professionals) (collectively, the “Estate Professionals”)

                                 at any time before the delivery by the Agent of a Carve-Out Trigger

                                 Notice (as defined herein), whether such amounts are allowed by the

                                 Bankruptcy Court prior to or after delivery of such Carve-Out Trigger

                                 Notice (and including amounts incurred but not invoiced prior to the

                                 delivery of the Carve-Out Trigger Notice); provided, that, there shall be

                                 a dollar-for-dollar reduction of the Carve-Out for any unused retainers

                                 (if any) held by or on behalf of the Estate Professionals as of the delivery

                                 of the Carve-Out Trigger Notice; and

                          iv.    to the extent allowed by the Bankruptcy Court at any time, all unpaid

                                 fees and expenses incurred by the Estate Professionals on or after the

                                 day following the date of the delivery by the Agent of the Carve-Out

                                 Trigger Notice, in an aggregate amount not to exceed $75,000 for all

                                 such professionals (for the avoidance of doubt, not on a professional-

                                 by-professional basis); provided, that, without duplication of the above

                                 reduction for retainers, there shall be a dollar-for-dollar reduction of the

                                 Carve-Out for any unused retainers (if any) held by or on behalf of the

                                 Estate Professionals as of the delivery of the Carve-Out Trigger Notice;



        NY 76616187v5
        57251/0001-15168033v1
         NY 77520212
4823-6545-4983.1
                 Case 19-30495 Document 54 Filed in TXSB on 02/06/19 Page 14 of 16



                                    provided, further, that any payment or reimbursement made for fees and

                                    expenses incurred after the delivery of the Carve-Out Trigger Notice to

                                    an Estate Professional shall permanently reduce the Post-Carve-Out

                                    Trigger Notice Cap on a dollar-for-dollar basis, and to the extent any

                                    payment to an Estate Professional is subsequently disallowed and/or

                                    disgorged, the proceeds of any claim against the Estate Professional for

                                    amounts so disallowed or disgorged shall constitute Prepetition

                                    Collateral (such amount set forth in this clause (iv), the “Post-Carve-

                                    Out Trigger Notice Cap”).

                        (b)     Notwithstanding the foregoing, no portion of the Carve-Out shall be used

        for the payment of fees, disbursements, costs or expenses incurred by any Estate Professional to

        investigate, challenge, object to, contest, or raise any defense to, the validity, security, perfection,

        priority, extent or enforceability of any amount due under or the liens or claims granted under or

        in connection with the Prepetition Loan Documents.

                        (c)     As used herein, the term “Carve-Out Trigger Notice” means a written notice

        delivered by the Agent to counsel to the Debtors, the U.S. Trustee and counsel to any Committee,

        which notice may be delivered following the occurrence of an Event of Default and stating that

        the Post-Carve-Out Trigger Notice Cap has been invoked.

                        (d)     Upon receipt of the Carve-Out Trigger Notice, the Debtors shall provide

        notice by email to all Estate Professionals, at the email addresses set forth in each Estate

        Professional’s notice of appearance filed with the Bankruptcy Court (or, if there is no such notice

        of appearance, at such Estate Professional’s last known email address) informing them that such



        NY 76616187v5
        57251/0001-15168033v1
         NY 77520212
4823-6545-4983.1
                 Case 19-30495 Document 54 Filed in TXSB on 02/06/19 Page 15 of 16



        Carve-Out Trigger Notice has been received and further advising them that the Debtors’ ability to

        pay such Estate Professionals is subject to and limited by the Carve-Out, and the Debtors shall

        transfer into a segregated account not subject to the control of the Agent or the Lenders (the

        “Carve-Out Escrow Account”) an amount equal to the Post-Carve-Out Trigger Notice Cap. The

        proceeds of the Carve-Out Escrow Account shall be available only to satisfy the obligations

        benefitting from the Carve-Out, and the Agent and Lenders shall only have a security interest in

        any residual interest in the Carve-Out Escrow Account following satisfaction in full of all

        obligations benefiting from the Carve-Out.

                        (e)    None of the Agent, the Lenders, or the Prepetition Secured Parties shall be

        responsible for the direct payment or reimbursement of any fees or disbursements of any Estate

        Professional incurred in connection with the cases under any chapter of the Bankruptcy Code;

        instead, the Carve-Out shall be paid from the Prepetition Collateral or its proceeds.

                        13.   Rights of Access and Information. The Debtors shall reasonably cooperate

        with and authorize their CRO and each of their respective representatives, advisors (including

        independent certified public accountants, financial advisors and investment bankers),

        professionals, consultants, agents and/or employees, to reasonably cooperate and consult with and

        reasonably provide all such information with respect to the businesses, results of operations and

        financial condition of any of the Debtors to the Agent, the Lenders and the Prepetition Secured

        Parties as reasonably requested from time to time. In addition, the representatives, advisors,

        professionals, consultants, agents and/or employees of the Agent, the Lenders and the Prepetition

        Secured Parties shall be afforded reasonable access to the Debtors’ premises during normal

        business hours and without unreasonable interference with the proper operation of the Debtors’



        NY 76616187v5
        57251/0001-15168033v1
         NY 77520212
4823-6545-4983.1
                 Case 19-30495 Document 54 Filed in TXSB on 02/06/19 Page 16 of 16



        businesses and their books and records in accordance with this Order and the Prepetition Senior

        Loan Documents.

                           14.   Entry of this Order; Waiver of Stay. Notwithstanding Bankruptcy Rules

        4001(a)(3), 6004(h), 6006(d), 7062 or 9024, any other Bankruptcy Rule or Rule 62(a) of the

        Federal Rules of Civil Procedure, this Order shall be immediately effective and enforceable upon

        its entry and there shall be no stay of execution or effectiveness of this Order.

                           15.   Retention of Jurisdiction. This Court shall have exclusive jurisdiction with

        respect to any and all disputes or matters under, or arising out of or in connection with this Order.

                           16.   The Court has issued multiple orders on this date that reference a “DIP

        Order”. Although this is not actually a DIP Order, all such references shall be interpreted to refer

        to this Order and all references to the DIP Agent shall be to the Agent and any ambiguity arising

        out of any other similar reference shall be interpreted in a manner consistent with this Order.


       Signed:
                       February 06, 2019
                                                               ____________________________________
                                                                             Marvin Isgur
                                                                   United States Bankruptcy Judge




        NY 76616187v5
        57251/0001-15168033v1
         NY 77520212
4823-6545-4983.1
